Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 03/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the host”.  There is insufficient antecedent basis for this limitation in the claim because “a host” is not mentioned.
Claims 5, 9, 15 and 19 are rejected similarly as claim 1 above.
 
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Han et al. (US 11,336,865 B1).

As to INDEPENDENT claim 1, Han discloses a computer implemented method for hosting a virtual event, the method comprising: receiving, via a user interface, a plurality of login credentials, each login credential corresponding to a respective attendee and comprising a respective group identifier (col.3, l.20-28, col.6, l.51-55; the group/meeting is accessed using the meeting identifier and any provided access control information); 
grouping the attendees into one or more groups based on the respective group identifiers (col.6, l.52-59; clients are grouped together based on meeting identifiers); 
restricting video and audio communication between attendees to include only other attendees of the same group (col.3, l.21-23; only participants with the correct meeting identifier and meeting access control information can access the meeting); and 
sending digital media of the host including a video stream of the host and/or an audio stream of the host to each of the attendees (col.3, l.7-10; participants can stream each other). 

As to claim 3, Han discloses receiving from the host a selected subset of attendees (col.15, l.15-19; the host selects participants from a main room to a breakout room); 
sending a video stream and/or an audio stream of each of the selected subset of attendees to each other attendee (col.3, l.7-10; participants can stream each other).

As to claim 4, Han discloses receiving from the host a selected subset of attendees (col.15, l.15-19; the host selects participants from a main room to a breakout room); 
sending a video stream and/or an audio stream of each of the selected subset of attendees to the host (col.3, l.7-10; participants can stream each other).

As to INDEPENDENT claim 11, see rationale addressed in the rejection of claim 1 above.
As to claim 13, see rationale addressed in the rejection of claim 3 above.
As to claim 14, see rationale addressed in the rejection of claim 4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Riendeau et al. (US 2001/0049305 A1).

As to claim 2, Han does not expressly disclose receiving, via the user interface, a second plurality of login credentials, each second login credential corresponding to a respective attendee and comprising a request to join a random group; grouping one or more of the attendees corresponding to the second plurality of login credentials into the same group.
In the same field of endeavor, Riendeau discloses receiving, via the user interface, a second plurality of login credentials, each second login credential corresponding to a respective attendee and comprising a request to join a random group; grouping one or more of the attendees corresponding to the second plurality of login credentials into the same group (fig.4, [0026]; participants logs in and joins a random group).
It would have been obvious to one of ordinary skill in the art, having the teaching of Han and Riendeau before him prior to the effective filling date, to modify the video conferencing management system taught by Han to include a multiplayer entertainment interface taught by Riendeau with the motivation being to allow for participants to meet random participants.

As to claim 12, see rationale addressed in the rejection of claim 2 above.
	
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Young (US 2022/0070232 A1).
	

As to claim 5, Han does not expressly disclose rendering a virtual space and rendering each attendee as a virtual avatar within the virtual space; and rendering the digital media of the host as a virtual media object within the virtual space.
In the same field of endeavor, Young discloses rendering a virtual space and rendering each attendee as a virtual avatar within the virtual space (fig.5b; a virtual avatar is rendered in a virtual space); and 
rendering the digital media of the host as a virtual media object within the virtual space (fig.9d; the host broadcasts media as a virtual media object).
It would have been obvious to one of ordinary skill in the art, having the teaching of Han and Young before him prior to the effective filling date, to modify the video conferencing management system taught by Han to include a virtual events-based social network taught by Young with the motivation being to allow for participants to interact with each other in a computer-simulated world.

As to claim 6, the prior art as combined discloses controlling a volume of the audio communication between attendees based on a virtual proximity to other attendees within the virtual space (Young, fig.13a-c).

As to claim 15, see rationale addressed in the rejection of claim 5 above.
As to claim 16, see rationale addressed in the rejection of claim 6 above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Stevens (US 2021/0377062 A1).

As to claim 7, Han does not expressly disclose automatically lowering an audio volume of an attendee based on the volume reaching a selected volume threshold.
In the same field of endeavor, Stevens discloses automatically lowering an audio volume of an attendee based on the volume reaching a selected volume threshold ([0102], [0103]; audio that exceeds a threshold is reduced).
It would have been obvious to one of ordinary skill in the art, having the teaching of Han and Stevens before him prior to the effective filling date, to modify the video conferencing management system taught by Han to include a dynamic virtual environment taught by Stevens with the motivation being to provide crowd control in a virtual event setting.

As to claim 8, Han does not expressly disclose automatically lowering a respective audio volume of all attendees except a selected subset of attendees.
In the same field of endeavor, Stevens discloses automatically lowering a respective audio volume of all attendees except a selected subset of attendees ([0102], [0103]; audio that exceeds a threshold is reduced while the presenters are exempted).
It would have been obvious to one of ordinary skill in the art, having the teaching of Han and Stevens before him prior to the effective filling date, to modify the video conferencing management system taught by Han to include a dynamic virtual environment taught by Stevens with the motivation being to provide crowd control in a virtual event setting.

As to claim 17, see rationale addressed in the rejection of claim 7 above.
As to claim 18, see rationale addressed in the rejection of claim 8 above.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han-Steven in view of Shrestha et al. (US 2021/0182376 A1).

As to claim 9, the prior art as combined does not expressly disclose wherein the selected subset is selected by the host.
In the same field of endeavor, Shrestha discloses wherein the selected subset is selected by the host ([0048]; participants can be selected by groups by a host).
It would have been obvious to one of ordinary skill in the art, having the teaching of Han and Stevens before him prior to the effective filling date, to modify the video conferencing management system taught by Han to include a conferencing participants selection method taught by Shrestha with the motivation being to perform function associated with selected groups instead of selecting individual participants one by one to perform the same function.

As to claim 10, see rationale addressed in the rejection of claim 9 above.
As to claim 19, see rationale addressed in the rejection of claim 9 above.
As to claim 20, see rationale addressed in the rejection of claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu, US 2008/0162495: REMOTE STATION HOST PROVIDING VIRTUAL COMMUNITY PARTICIPATION IN A REMOTE EVENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173